78 F.3d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ricky CALHOUN, Plaintiff-Appellant,v.Janet BARBOUR, Defendant-Appellee.
No. 95-36131.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Ricky Calhoun, a Washington state prisoner, appeals pro se the district court's 28 U.S.C. § 1915(d) dismissal of his civil rights action alleging that he was denied procedural due process by a new prison directive suspending the privilege of extended family visits to inmates with a history of domestic violence.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons set forth in the magistrate judge's report and recommendation, which the district court adopted in full.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3